Citation Nr: 0618887	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  98-19 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to July 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The representative points out in May 2006 that the VA 
examiner mentioned above did not render an opinion as to the 
relationship of the diagnosed anxiety disorder and the 
veteran's service.  However, that matter has not been 
adjudicated and is not on appeal.  This matter is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection of post-traumatic stress disorder is 
governed by 38 C.F.R. § 3.304(f), which has been amended 
during the course of this claim.  The June 1999 amendment was 
effective from March 1997.  The 2005 amendment concerned 
claims involving personal assault, and does not specifically 
apply to the veteran's situation.  The amendments were 
applied by the RO and given to the veteran in the July 2005 
supplemental statement of the case (SSOC).  Under the 
circumstances of this case, no applicable version of the 
regulation is more favorable to the veteran's claim.  

The outcome of this case is based on the fact that the 
evidence shows that the veteran does not meet the criteria 
for a diagnosis of PTSD.  The treatment records do contain 
notations of diagnosis of PTSD, including a notation as 
recently as January 2004 made by a nurse practitioner.  
Diagnosis of PTSD was also considered in 1996 and 1998, but 
the preponderance of the evidence indicates that it is not 
present.  The nurse practitioner who had noted diagnoses of 
PTSD as late as January 2004 later noted diagnoses of anxiety 
instead, including as recently as in January 2005.  
Additionally, a VA psychiatrist who recorded in an October 
2003 treatment note that the veteran claimed to have PTSD 
symptoms did not diagnose PTSD at that time.  

The most probative evidence as to whether or not it is 
present is the December 2003 VA examination report and its 
November 2004 addendum.  The report and its addendum are so 
probative because that the examiner knew that the purpose of 
the examination was to determine whether or not the veteran 
had PTSD, and the report indicates that the examiner had this 
in mind when he examined the veteran and rendered his 
diagnosis and opinion.  He also reviewed the claims folder in 
November 2004 and confirmed his opinion.  He considered the 
veteran's social, occupational, medical, and treatment 
history, and his symptoms, when addressing the question in 
his report.  He also interviewed both the veteran and his 
wife.  Basically, there is evidence that he had a great deal 
of information before him as to the nature of the veteran's 
psychopathy, including his own clinical evaluation of the 
veteran for PTSD in December 2003, and used it to consider 
whether the veteran met the criteria for a diagnosis of PTSD.  
It is also very important that this report and addendum 
actually discuss the issue of whether the veteran meets the 
criteria for a diagnosis of PTSD, whereas other records 
merely contain a diagnosis without providing a basis for the 
diagnosis.  

The most reported diagnosis in this case is anxiety disorder.  
The December 2003 VA examiner both noted that and diagnosed 
anxiety disorder NOS.  There is not another report that is as 
thorough and detailed concerning the correct diagnosis as the 
December 2003 examination report and its addendum.  Factors 
for determining the probative value of medical opinions 
include their thoroughness and detail, whether they discussed 
why contrary opinions were not persuasive, and the opinion-
writer's access to relevant records and so that report is 
very probative.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board acknowledges the veteran's sincere belief that he 
has PTSD.  Nonetheless, laypersons such as the veteran and 
his spouse are not competent to render a diagnosis of PTSD.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

In light of the above, service connection is not warranted 
for PTSD.  It must be present in order for service connection 
to be granted for it.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.304(f) (1999, 2005); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 43-144 (1992).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In a July 2001 letter, 
the RO provided the requisite notification.  Moreover, the 
claimant was given the text of the applicable statutes in the 
April 2001 supplemental statement of the case.  Any 
deficiency in the notice concerning reopening this claim, see 
Kent v. Nicholson, No. 04181 (U.S. Vet App. March 31, 2006), 
is harmless, as the Board reopened this claim in 2003.  

The Board acknowledges that the July 2001 notice letter was 
sent to the veteran after the September 1998 decision that is 
the basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the current 
section 5103(a) notice requirement was enacted in November 
2000.  The Court acknowledged in Pelegrini v. Principi, 18 
Vet. App. 112, at 120 (2004), that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received in this case.  Notice was provided before the 
last supplemental statement of the case.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
service information, VA medical records and a VA examination 
report, and statements by and on behalf of the veteran.  For 
the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to service connection for PTSD is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


